Citation Nr: 0805082	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES


1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities. 

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to service connection kyphosis.

4.  Entitlement to service connection for restrictive lung 
disease.  

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board notes that the veteran submitted additional medical 
evidence which was received at the RO on January 19, 2007, 
and submitted without a waiver of review by the agency of 
original jurisdiction (AOJ).  The veteran was informed in a 
letter dated September 29, 2006, that his case was case was 
being certified to the Board and the appellate record was 
transferred to the Board on September 28, 2006.  Because the 
evidence was submitted more than 90 days following 
notification of certification and transfer of records, the 
newly submitted evidence is not timely.  See 38 C.F.R. 
§ 20.1304(a).  Consequently, the evidence is referred to the 
RO.  


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy of the 
lower extremities that is attributable to military service

2.  The veteran does not have osteoporosis that is 
attributable to military service.

3.  The veteran's kyphosis has not been caused or made worse 
by service-connected disability.  

4.  The veteran does not have restrictive lung disease 
attributable to his period of military service; restrictive 
lung disease has not been caused or made worse by service-
connected disability.  

5.  The veteran does not have a back disability attributable 
to his period of military service; a back disability has not 
been caused or made worse by service-connected disability.  

6.  The veteran does not have tinnitus attributable to his 
period of military service; tinnitus has not been caused or 
made worse by service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have peripheral neuropathy of the 
lower extremities that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007);

2.  The veteran does not have osteoporosis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 105(a), 1103, 1110, 1131, 
5107 (2002); 38 C.F.R. §§ 3.102, 3.300, 3.301, 3.303, 3.304 
(2007).

3.  The veteran's kyphosis is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2007); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).

4.  The veteran does not have restrictive lung disease that 
is the result of disease or injury incurred in or aggravated 
by active military service; restrictive lung disease is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).

5.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; a back disability is not proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

6.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service; tinnitus is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007); 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) were associated 
with the claims file.  The veteran was treated for otitis 
externa on several occasions in service.  A January 1977 
chest x-ray was within normal limits.  In November 1977 the 
veteran reported low back pain with no precipitating cause.  
He was assessed with low back pain.  In November 1978 the 
veteran reported a sudden onset of back pain.  He was 
assessed with myositis.  In April 1980 the veteran reported a 
left chest wall burning sensation aggravated by expiration.  
He denied shortness of breath.  He was assessed with 
musculoskeletal chest wall pain.  In August 1980 he reported 
right side chest pain with no known history of trauma.  The 
examiner assessed the veteran with questionable pleurisy 
versus abdominal etiology.  The veteran was in alcohol 
rehabilitation for the period from October 1983 to May 1985.  
In October 1983 the veteran was assessed with 
costochondritis.  He was seen for complaints of chest wall 
pain again in December 1983.  In December 1984 the veteran 
was seen for a contusion of the left lower lateral chest 
wall.  No obvious fractures were reported.  The veteran 
underwent a rib x-rays series in January 1985.  The heart, 
lungs, and bony thorax were normal and did not reveal any rib 
fracture.  In October 1985 the veteran was seen for pain in 
his right rib area after wrestling with his son.  No 
fractures were reported.  In May 1986 the veteran was 
involved in a motor vehicle accident.  He reported severe 
chest pain exacerbated by deep breaths.  Chest and left rib 
x-rays were obtained and revealed no fracture.  

A treatment report from Gundersen Clinic dated in November 
1987 was also included in the SMRs.  The veteran reported 
pain over the right side of his chest following a fall.  Two 
x-ray views of the chest were noted to be negative.  The 
examiner assessed the veteran with a probable strained right 
seratus anterior muscle group or possible hairline rib 
fracture.  Pulmonary function tests (PFT) were performed in 
December 1988.  The spirometry report (which was not signed 
by a physician) noted that the preliminary report suggested 
mild obstructed airways.  A December 1988 entry of the same 
date noted that tobacco abuse was discussed.  

Associated with the claims file are private treatment reports 
from Lutheran Hospital dated from April 1992 to March 1995.  
The records indicate that the veteran underwent physical 
therapy during that period of time for complaints of back 
pain among other things.  

Associated with the claims file are private treatment reports 
from Gundersen Clinic dated from November 1987 to September 
1999.  The veteran reported pain over the right side of his 
chest following a fall in November 1987 (as reported above).  
Two x-ray views of the chest were noted to be negative.  The 
examiner assessed the veteran with a probable strained right 
seratus anterior muscle group or possible hairline rib 
fracture.  In November 1989 the veteran reported that he 
slipped and fell on his back and left side.  An x-ray of the 
ribs suggested a possible fracture over the seventh left rib.  
The veteran was diagnosed with meralgia paresthetica on the 
left and alcoholic peripheral neuropathy in April 1992.  A 
March 1997 chest x-ray was compared to the November 1987 x-
rays and revealed the development of multiple compression 
fractures and osteopenia.  A January 1998 chest x-ray 
revealed that the bones were markedly demineralized and there 
were old compression fractures with considerable loss in 
height of all the visible vertebral bodies in the dorsal 
spine with resulting kyphosis.  Similar findings were 
reported for x-rays dated in October 1998, March 1999, and 
September 1999.  In March 2001 a chest x-ray showed severe 
kyphosis.  In April 2002 the veteran was noted to have a 20-
year history of tinnitus.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 1986 to October 2005.  In March 1986 
the veteran reported tinnitus from an ear ache.  He reported 
that the Mayo Clinic was unsure if the tinnitus was from the 
infection or a prescription.  In September 1989 the veteran 
denied chest pain and tinnitus.  In May 2003 the veteran was 
noted to have osteoporosis and severe kyphoscoliosis.  

The veteran was afforded a VA examination in June 1996.  The 
examiner noted that the veteran had marked dorsal kyphosis of 
the dorsal spine.  A chest x-ray revealed osteoporosis with 
multiple compression fractures of the dorsal spine which 
resulted in kyphosis and thoracic distortion.  The examiner 
diagnosed the veteran with severe osteoporosis and 
restrictive pulmonary disorder secondary to deformity caused 
by multiple dorsal vertebral rib fractures.  

Associated with the claims file are private treatment reports 
from the Mayo Clinic dated from November 1992 to February 
2004.  In February 1992 x-rays of the thoracolumbar spine 
revealed compression of numerous thoracic and lumbar 
vertebral bodies, and extensive sclerosis in several of the 
collapsed end-plates.  Vascular calcification was also noted.  
Later in February 1992 x-rays of the chest revealed multiple 
thoracic compression and rib fractures.  Chest x-rays dated 
in October 1992 revealed scoliosis with compression of 
multiple thoracic vertebrae and hazy infiltrates of both 
lungs.  A chest x-ray later in October 1992 revealed severe 
kyphosis.  In November 1992 chest x-rays revealed generalized 
osteopenia with marked compression and anterior wedging of 
multiple thoracic and lumbar vertebral bodies.  Marked 
thoracic kyphosis was noted to have resulted.  The veteran's 
lungs were clear.  Similar findings were reported on x-rays 
dated through June 1993.  

In a letter dated in November 1992, S. Munn,  M.D., reported 
that the veteran developed end-stage liver disease and 
underwent liver transplantation in August 1992.  Dr. Munn 
said the veteran's recovery was complicated by rather severe 
bone disease which not infrequently complicates liver 
disease.  He said the bone disease manifested as severe bone 
pain and associated compression fractures of the spine.  He 
concluded that a good recovery was anticipated for the 
veteran but that it was unlikely that the veteran would ever 
be able to return to active military service.  In a letter 
dated in September 1993, C- K Tan, M.D., indicated that the 
veteran's liver graft was doing well one year following his 
transplant for alcohol-related liver disease.  Dr. Tan 
concluded that the veteran's main problem was metabolic bone 
disease probably due to his severe alcohol liver disease.  In 
September 1998 the veteran was noted to have peripheral 
neuropathy for ten years.  X-rays dated from September 1998 
to September 2001 reveal that the veteran had osteopenia with 
multiple vertebral compressions and kyphosis.  In an entry 
dated in January 2004 the veteran was noted to have been 
diagnosed with osteoporosis in 1992.  The examiner noted that 
the veteran also had marked disruption of skeletal anatomy 
due to kyphosis.  The examiner concluded that while the 
veteran's first and only fractures occurred in 1991, 
osteoporosis likely predated the traumatic incident by many 
years. 

The veteran was afforded a VA ear examination in May 2003.  
The examiner reviewed the claims file.  The veteran reported 
that he had bilateral tinnitus which began in the mid-1980s.  
The examiner said that there was no documentation in the 
service medical records that the veteran ever reported 
tinnitus in service.  The examiner noted that tinnitus is the 
result of repeated noise exposure over a lifetime.  The 
examiner concluded that there was no evidence that the 
veteran was routinely exposed to noise with or without 
protection.  The examiner opined that the veteran's 
complaints of tinnitus were not at least as likely as not due 
to ear problems he experienced while in the military.  

Associated with the claims are several letters from the Mayo 
Clinic.  In an October 2002 letter, W. Kim, M.D., reported 
that the veteran's osteoporosis pre-dated his liver 
transplant in August 1992.  He said the osteoporosis was 
presumed to be from liver disease.  Dr. Kim noted that the 
veteran's osteoporosis and subsequent fractures including 
compression of multiple levels of vertebrae caused a number 
of medical problems including kyphosis which caused 
restrictive lung disease.  He said the veteran also 
experienced back pain and limitation of range of motion.  In 
a September 2003, T. Gunneson, PA, and E. Hay, M.D., reported 
that the veteran underwent a liver transplantation in August 
1992 for alcoholic cirrhosis.  They said the veteran was 
first diagnosed with osteoporosis in 1992 with low bone 
density and compression fractures.  It was noted that the 
veteran had osteoporosis prior to his liver transplant which 
is very common and usually progresses post-transplant.  They 
said the veteran did not have a bone density test when he was 
diagnosed with alcoholic liver disease which should have been 
performed.  The two said that osteoporosis is a condition 
that takes many years to form.  They said the veteran has 
multiple compression fractures of his vertebrae and kyphosis 
which caused restrictive lung disease.  The two concluded 
that osteoporosis was very common in patients with cirrhotic-
stage liver disease secondary to fat soluble vitamin 
deficiency and some malabsorption.  In a June 2005 letter, S. 
Driscoll, M.D., reported that he saw the veteran in 1993 at 
which time the veteran had severe osteoporosis.  Dr. Driscoll 
said that such osteoporosis is usually the result of a long-
standing condition and does not develop quickly.  He said it 
would be likely that the osteoporosis developed over quite 
some time and while it could not be said with certainty when 
the condition began, it was as likely as not that it 
developed prior to 1989.  

In a September 2005 letter Mr. Gunneson reported that the 
veteran underwent a liver transplantation at the Mayo Clinic 
in 1992.  He said the veteran presented at that time with 
severe osteoporosis complicated by compression fractures and 
kyphosis.  He concluded that it was highly likely that the 
veteran's osteoporosis occurred before September 1989 given 
the severity of the veteran's osteoporosis with significant 
kyphosis.  Mr. Gunneson said it was nearly impossible to 
develop such severe osteoporosis in a three-year span from 
1989 to 1992.  He said the veteran had multiple complications 
and debilities due to his severe osteoporosis and kyphosis.  

A VA opinion was obtained in August 2006 to determine the 
etiology of the veteran's tinnitus.  The examiner reviewed 
the claims file and opined that the veteran's tinnitus was 
not caused by or as a result of noise exposure in service, 
was not secondary to his service-connected bilateral otitis 
externa, and was not permanently aggravated by his service-
connected bilateral otitis externa.  The examiner's rationale 
for the opinion was that (a) the veteran denied tinnitus at a 
medical examination at VA in September 1989, (b) the 
September 2003 VA examiner reported that the veteran was not 
routinely exposed to noise with or without ear protection, 
(c) the veteran had normal hearing sensitivity at a VA audio 
examination earlier in August 2006, and (d) there was no 
evidence of tinnitus in the service medical records.  The 
examiner also noted that the Manual of Otolaryngology does 
not list tinnitus as one of the symptoms of otitis externa.  
He noted that the May 2003 VA examiner also concluded that 
the veteran's tinnitus was not due to ear problems in 
service.  He said the etiology of the veteran's tinnitus was 
unknown.  

A VA opinion was also obtained in August 2006 with regard to 
the veteran's claimed back and lung disabilities.  The 
physician reviewed the claims file.  She reported that the 
veteran has a current diagnosis of restrictive lung disease.  
She opined that the veteran's lung disease was unrelated to 
military service.  She noted that pulmonary function tests 
performed while the veteran was in service in December 1988, 
eight months prior to his discharge, were normal.  She noted 
that the results of the PFTs were reviewed by a Board 
Certified Pulmonologist who confirmed that the results were 
normal.  She said the computer generated report contained in 
the SMRs did not identify any physician review or 
interpretation but included the results of the testing and 
noted that a preliminary report suggested mild obstructive 
airways.  The reviewing physician said there was one 
physician note associated with the same date as the PFTs and 
listed "tobacco abuse discussed".  She noted that it was 
not unusual in smokers to do pulmonary function testing for 
screening purposes.  She said there were no other references 
to pulmonary function testing or airway diseases.  The 
reviewing physician said there were no diagnoses in the SMRs 
for restrictive lung disease.  She said two chest x-rays 
dated in November 1987 were reported to be normal.  The 
reviewing physician also reviewed the results of PFTs from 
Gunderson Lutheran Hospital dated in April 1997.  She said 
the actual report was not included in the records but she 
reviewed a summary of the results presented in a hospital 
discharge.  She said the results were severely abnormal and 
demonstrated a severe restrictive component.  The physician 
concluded that the results of the PFTs were dramatically 
different than the results just eight months prior to the 
veteran's discharge from service.  She said there were no 
records of any injury, trauma, or medical condition in the 
SMRs to account for such a dramatic change in the eight 
months prior to discharge.  She concluded that the veteran's 
lung functions were normal at his discharge from service.

The August 2006 VA physician also opined that the veteran's 
current back disability with osteoporosis was less likely 
than not caused by or as a result of or related to the in-
service complaints of low back pain and myositis.  The 
reviewing physician reported that there were two entries for 
low back pain contained in the veteran's SMRs.  She said the 
veteran reported low back pain without cause and was 
diagnosed with the same in November 1977, and in November 
1978 the veteran reported a sudden onset of back pain and was 
diagnosed with myositis and treated conservatively.  The 
physician concluded there were no other entries in the SMRs 
regarding serious back problems.  She said chest x-rays dated 
in November 1987 were reported to be normal with no 
compression fractures noted.  The reviewing physician opined 
that the veteran's low back pain and myositis in service were 
acute, short lived and resolved fully with no residuals.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  However, 
no compensation shall be paid if the disability is the result 
of willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1110, 1131.  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2007) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, as will be explained below, this change does not 
affect the analysis in this case because no relationship 
between service-connected disability and the veteran's 
claimed disabilities has been demonstrated.

Peripheral Neuropathy

The veteran claims service connection for peripheral 
neuropathy on a direct basis.  The veteran's service medical 
records are negative for any reference to complaints or 
treatment for peripheral neuropathy.  Private treatment 
reports from Gundersen Clinic reveal that the veteran was 
diagnosed with meralgia paresthetica on the left and 
alcoholic peripheral neuropathy in April 1992.  Treatment 
reports from the Mayo Clinic indicate that the veteran was 
noted to have a history of peripheral neuropathy for 10 years 
in September 1998.  None of the medical evidence of record 
includes an opinion linking peripheral neuropathy to the 
veteran's military service.  While the Mayo Clinic records 
date the peripheral neuropathy to about 1988, the other 
medical evidence of record is silent for a diagnosis until 
1992, three years after the veteran separated from active 
military duty.  Given the absence of a nexus opinion linking 
peripheral neuropathy to military service, and because the 
history of onset in 1988 is not corroborated by 
contemporaneous records or supported by any clinical 
analysis, the Board finds that the preponderance of the 
evidence is against the claim.

Osteoporosis

The veteran claims that he had osteoporosis during service 
and his consumption of the coffee and cigarettes in service 
contributed to the development of his osteoporosis.  

The veteran's service medical records do not reveal treatment 
for or a diagnosis of osteoporosis.  The records document 
complaints of low back pain on two occasions in the late 
1970s.  The records also reveal treatment for alcohol 
rehabilitation for a period of time in the 1980s.  

None of the medical evidence of record indicates that the 
veteran's osteoporosis resulted from the drinking coffee or 
nicotine use in service.  Furthermore, service connection for 
disability based on a veteran's addiction to nicotine is 
prohibited for claims filed after June 9, 1998, which the 
veteran's was.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2007).  

The medical evidence indicates that the veteran's 
osteoporosis has been attributed to severe alcohol liver 
disease.  Drs. Tan, Kim, and Hay concluded that the veteran's 
osteoporosis resulted from severe alcohol liver disease.  
While Dr. Driscoll and Mr. Gunneson opined that it was likely 
that the osteoporosis developed prior to 1989, neither 
disputed the fact that the osteoporosis resulted from alcohol 
abuse.  The veteran's service medical records document 
treatment for alcohol rehabilitation while the veteran was in 
service.  VA regulations consistent with statutory mandate 
preclude payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131.  Consequently, service connection for 
osteoporosis is not warranted. 

Kyphosis

The veteran claims that he has kyphosis secondary to 
osteoporosis.  In order for service connection to be granted 
on a secondary basis, the underlying disability must be 
service connected.  For the reasons discussed above, service 
connection for osteoporosis has been denied.  Consequently, 
service connection for kyphosis as secondary to osteoporosis 
must be denied.  38 C.F.R. § 3.310.

Restrictive Lung Disease

The veteran claims that he has restrictive lung disease 
secondary to kyphosis or related to service on a direct 
basis.  

As noted above, in order for service connection to be granted 
on a secondary basis, the underlying disability must be 
service connected.  For the reasons discussed above, service 
connection for kyphosis has been denied.  Consequently, 
service connection for restrictive lung disease as secondary 
to kyphosis must be denied.  

With regard to the direct service connection claim, the 
August 2006 VA examiner reported the veteran has a current 
diagnosis of restrictive lung disease.  She opined that the 
veteran's lung disease was unrelated to military service.  
She reviewed the results of the veteran's in-service PFTs 
with a Board Certified Pulmonologist and determined that the 
PFTs in service were normal.  She remarked that PFTs obtained 
in 1997 were severely abnormal and demonstrated a severe 
restrictive component.  She concluded that the results of the 
post-service PFTs were dramatically different than the 
results just eight months prior to the veteran's discharge 
from service.  She said there were no records of any injury, 
trauma, or medical condition in the SMRs to account for such 
a dramatic change in the eight months prior to discharge.  In 
the absence of a medical opinion linking restrictive lung 
disease to service, service connection on a direct basis is 
denied.  

The evidence demonstrates that the restrictive component of 
any lung disease has been attributed to the kyphosis, which 
is not service connected.

Back Disability

The veteran claims that he has a back disability as secondary 
to osteoporosis, or a disability for which service connection 
is warranted on a direct basis.

In order for service connection to be granted on a secondary 
basis, the underlying disability must be service connected.  
For the reasons discussed above, service connection for 
osteoporosis has been denied.  Consequently, service 
connection for a back disability as secondary to osteoporosis 
must be denied.  

With regard to service connection on a direct basis, the 
veteran reported back pain on two occasions in the 1970s in 
service.  The veteran underwent physical therapy at Lutheran 
Hospital for back pain for the period from April 1992 to 
March 1995.  The August 2006 VA physician opined that the 
veteran's current back disability with osteoporosis was less 
likely than not caused by or as a result of or related to the 
in-service complaints of low back pain and myositis.  The 
physician noted that chest x-ray dated in November 1987 was 
reported to be normal with no compression fractures noted.  
She opined that the veteran's low back pain and myositis in 
service were acute, short lived, and resolved fully with no 
residuals.  In the absence of a medical opinion linking the 
veteran's back disability to his active military service, 
service connection must be denied.  

Tinnitus

The veteran claimed entitlement to service connection on a 
direct basis or as secondary to his service-connected 
bilateral otitis externa.  

The veteran claims that he was exposed to the loud noise of 
B-52s and tankers taking off and landing while working in 
ground floor offices with open windows while in service.  
Nevertheless, the available record does not show that he 
complained of tinnitus during service.  While the veteran is 
capable of providing information regarding his exposure to 
noise in service, and that he experiences ringing in his 
ears, as a layperson, he is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The May 2003 VA examiner concluded that there was no evidence 
that the veteran was routinely exposed to noise with or 
without protection and the examiner opined that the veteran's 
complaints of tinnitus were not at least as likely as not due 
to ear problems he experienced while in the military.  The 
August 2006 VA physician opined that the veteran's tinnitus 
was not caused by or as a result of noise exposure in 
service, was not secondary to his service-connected bilateral 
otitis externa, and was not permanently aggravated by his 
service-connected bilateral otitis externa.  The examiner's 
rationale for the opinion was that the veteran denied 
tinnitus at a medical examination at VA in September 1989, 
the September 2003 VA examiner reported that the veteran was 
not routinely exposed to noise with or without ear 
protection, the veteran had normal hearing sensitivity at a 
VA audiological examination earlier in August 2006, and there 
was no evidence of tinnitus in the service medical records.  
The examiner also noted that the Manual of Otolaryngology 
does not list tinnitus as one of the symptoms of otitis 
externa.  In light of the absence of other evidence of record 
to contradict such medical opinion evidence, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim on a direct or secondary basis.  

The Board notes that the veteran has alleged that his 
disabilities are related to service and/or service-connected 
disability.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu, 
supra. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for peripheral neuropathy, osteoporosis, 
kyphosis, a back disability, restrictive lung disease, or 
tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).



Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
a letter dated in March 2003.  He was informed of the 
elements to satisfy in order to establish service connection.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The veteran was informed of the elements to 
establish service connection on a secondary basis by way of a 
June 2006 letter.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Additionally, by way of letters dated in March 2006 and June 
2006, the veteran was told of the criteria used to award 
disability ratings and the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  No such issues are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, and VA treatment reports.  
The RO attempted to obtain records from the Social Security 
Administration but was informed in a June 2006 transmittal 
that the veteran's file was not located.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that service connection for peripheral 
neuropathy, osteoporosis, kyphosis, restrictive lung disease, 
a back disability, or tinnitus should be granted.  As for 
whether further action should have been undertaken by way of 
obtaining an additional medical opinion on the question of 
whether any peripheral neuropathy is traceable to military 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2007).  In this case, 
the veteran has been treated for peripheral neuropathy on 
several occasions, but there is no indication, except by way 
of unsupported allegation, that he has peripheral neuropathy 
that may be associated with military service.  Consequently, 
given the standard of the regulation, the Board finds that VA 
did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection peripheral neuropathy of 
the lower extremities is denied. 

Entitlement to service connection for osteoporosis is denied.

Entitlement to service connection kyphosis is denied.

Entitlement to service connection for restrictive lung 
disease is denied.  

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


